Citation Nr: 1424864	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-17 994	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 30 percent for headaches.  

3.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from August 1989 to August 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, granted service connection for bilateral hearing loss, with a noncompensable rating assigned, granted service connection for headaches, with a noncompensable rating assigned, and granted service connection for degenerative disc disease, thoracolumbar spine (back disability), with a 10 percent rating assigned.  Each rating was made effective September 1, 2009, the day after the Veteran's discharge from service.  (The Veteran also appealed a denial of service connection for a right knee disability, but service connection was later awarded in August 2012.)

By an August 2012 rating decision, a rating of 30 percent was granted for headaches, and a rating of 20 percent was granted for the Veteran's back disability, each effective September 1, 2009.  Despite the grant, a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for higher initial ratings for headaches and back disability remains before the Board.  

According to VA's VACOLS, the Veteran failed to appear for a videoconference hearing before the Board scheduled for December 2012 without any claim of good cause for the failure or request to reschedule.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).  

(The issues of entitlement to a higher initial rating for headaches and for back disability are addressed in the remand that follows the decision below.)



FINDING OF FACT

The Veteran has level I hearing in both ears.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.85 (Tables VI, VIA and VII, Diagnostic Code 6100), 4.86 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As this appeal arises from disagreement with the initial evaluation following the grant of service connection, additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records.  The Veteran has not identified any other treatment or any outstanding treatment records.  

Additionally, the Veteran was provided VA examinations in April 2009 and September 2011 to assess the severity of his bilateral hearing loss.  

In addition to providing objective test results, the September 2011 VA examiner noted the Veteran's complaints, his reported service and medical history, assessed the severity of the hearing loss, and discussed the types of situations where his hearing loss would impact him the most, as well as the effects his hearing loss would have on occupation and daily activities.  Therefore, the examiner fully considered the functional effects of the disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

There is no indication that his hearing loss has worsened since the September 2011 VA examination and a September 2012 VA Form 646 from the Veteran's representative stated that he did not have any additional evidence or argument to submit.  As such, the Board finds that there is no basis to obtain another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring a new examination). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2013).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 (b) (2013).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

An audiologic examination conducted during active duty in November 2008 revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
0
10
45
18
LEFT
15
0
5
40
15

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  

During a VA audiologic evaluation in April 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
10
55
23
LEFT
20
5
10
50
21

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  

During a VA audiologic evaluation in September 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
25
55
29
LEFT
20
5
10
50
21

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 98 percent in the left ear.  

With respect to the right ear, the greatest pure tone threshold average was 29 decibels with a speech recognition score of 94 percent.  This translates to Level I hearing impairment for the right ear under Table VI.     

With respect to the left ear, the greatest pure tone threshold average was 21 decibels with a speech recognition score of 98 percent.  This translates to Level I hearing impairment under Table VI for the left ear.  

Level I hearing impairment in both ears warrants a noncompensable or zero percent rating under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  Accordingly, an increased schedular rating is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2013), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

The Board finds that the rating criteria contemplate the Veteran's hearing loss.  The Veteran's hearing loss is manifested a loss of hearing acuity and the rating criteria are based specifically on such a loss.  38 C.F.R. § 4.85.  It was noted at the September 2011 VA examination that the Veteran had difficulty hearing children at work.  This manifestation of loss of acuity is specifically contemplated in the rating criteria.  His disability is not so unusual and does not require frequent periods of hospitalization or cause marked interference with employment.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  


REMAND

Additional development is necessary to properly evaluate the Veteran's service-connected headaches and back disability.  The most recent VA examinations, conducted in September 2011, are inadequate.  

Regarding the headaches, the Veteran is currently rated as 30 percent disabling under Diagnostic Code 8100, for migraine headaches.  Under that code, characteristic prostrating attacks occurring on an average once a month over the last several months warrants a 30 percent rating.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  

The September 2011 VA examiner first indicated that the Veteran experienced one prostrating migraine attack per month, but then stated that the Veteran experienced very frequent completely prostrating and prolonged migraine attacks.  Moreover, the examiner did not discuss whether the migraine attacks were productive of severe economic inadaptability.  Therefore, the Board finds that a new VA examination is warranted.  

Regarding the back disability, the September 2011 examination is also inadequate.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which there is functional loss due to certain factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (Vet. App. 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).  

The September 2011 VA examination noted reports of flare-ups as well as other factors such as pain, but did not comment on the impact, if any, of such factors on range of motion.  Therefore, a new VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination with a qualified physician to determine the current severity of the service-connected headaches.  The examiner should review a copy of this remand and all evidence in the virtual files.  All indicated testing should be conducted.

The examiner should provide a detailed account of all manifestations of the headache disability.  The examiner should then opine as to the frequency of any prostrating attacks and, if they are found to be very frequent, completely prostrating and prolonged, the examiner should opine as to whether they are productive of severe economic inadaptability.  

The examiner must consider the Veteran's competent statements regarding his current symptoms and their onset and must provide a complete rationale for each opinion offered.  

2.  The Veteran should be afforded a VA examination with a qualified physician to determine the current severity of the service-connected degenerative disc disease of the thoracolumbar spine.  The examiner should review a copy of this remand and all evidence in the virtual files.  All indicated testing should be conducted.

The examiner should report the range of motion of the back disability in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate this disability.  

The examiner should report all neurologic impairment resulting from the service-connected back disability.  If any neurologic impairment is found, the examiner should identify the nerve(s) impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment of the extremities that is not related to the service-connected disability, the examiner should so report.  

The examiner should also ascertain whether the Veteran has experienced incapacitating episodes of disc syndrome, which episodes are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The duration and frequency of such episodes should be noted.

Finally, the examiner should provide an opinion on the question of, given the Veteran's education and occupational background, whether his service-connected disabilities cause him to be unemployable, without regard to advancing age.  An explanation should be provided for why the examiner concluded that the Veteran was made unemployable or not by his disabilities.

3.  The agency of original jurisdiction (AOJ) should review the examination reports to ensure that they contain the information, opinions, and explanations requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


